In a consolidated action, inter alia, to recover damages for legal malpractice and fraud, the plaintiff appeals from a judgment of the Supreme Court, Rockland County (Bergerman, J.), dated October 24, 2002, which, upon an order of the same court dated June 20, 2002, granting the defendants’ cross motion pursuant to CPLR 3126 to dismiss the consolidated action for failure to comply with discovery, dismissed the consolidated action.
Ordered that the judgment is affirmed, with costs.
It is well established that the striking of pleadings and dismissal of an action pursuant to CPLR 3126 for failure to comply with court-ordered disclosure should be granted only where the conduct of the resisting party is shown to be willful and contumacious (see Rowell v Joyce, 10 AD3d 601 [2004]). Under the circumstances of this case, the plaintiffs repeated failure to comply with orders directing disclosure supports an inference of willful and contumacious conduct. Thus, the Supreme Court providently exercised its discretion in dismissing the consolidated action (see Brandes v Pirnie-Baker, 288 AD2d 413 [2001]; Ranfort v Peak Tours, 250 AD2d 747 [1998]).
The plaintiff’s remaining contentions are without merit. Prudenti, P.J., Santucci, S. Miller and Spolzino, JJ., concur.